OPINION — AG — ** COUNTY COMMISSIONERS — HIGHWAY — MAINTENANCE ** (1) IT IS 'NOT' NECESSARY FOR A ROAD TO BE ON ANY PARTICULAR MAP ISSUED BY THE OKLAHOMA DEPARTMENT OF TRANSPORTATION FOR A COUNTY TO ROUTINELY MAINTAIN THE ROAD, PURSUANT TO 69 Ohio St. 601 [69-601] (2) ALL " PUBLIC ROADS " IN A COUNTY, EXCEPT THOSE WITHIN THE CORPORATE LIMITS OF A MUNICIPALITY OR THOSE WHICH HAVE BEEN PLACED ON THE STATE HIGHWAY SYSTEM (69 Ohio St. 501 [69-501]), ARE BY OPERATION OF LAW ON THE COUNTY HIGHWAY SYSTEM, 69 Ohio St. 601 [69-601], AND MAY BE MAINTAINED BY THE COUNTY. (3) WHETHER A GIVEN ROAD IS A PUBLIC ROAD OR A PRIVATE ROAD IS A QUESTION OF FACT. (HIGHWAY, ROAD, CONSTRUCTION, BUS ROUTE, MAIL ROAD, COUNTY, PRIVATE ROAD, ROAD SYSTEM, CLASSIFICATION MAP, DEVELOPER, COUNTY ROAD, DEED, COUNTY HIGHWAY SYSTEM, BONDS) CITE: 19 Ohio St. 339 [19-339], 69 Ohio St. 317 [69-317], 69 Ohio St. 501 [69-501](A), 69 Ohio St. 501 [69-501](D), 69 Ohio St. 601 [69-601](A), 69 Ohio St. 622 [69-622], 69 Ohio St. 654 [69-654] [69-654] (FLOYD W. TAYLOR)